COURT OF APPEALS FOR THE
                        FIRST DISTRICT OF TEXAS AT HOUSTON

                                 MEMORANDUM ORDER

Appellate case name:     In re J.D. and A.R.M.

Appellate case number: 01-19-00769-CV

Trial court case number: 2018-35622

Trial court:             507th District Court of Harris County

        Relators, Deanna Marshall and Joshua Marshall, filed a petition for writ of
mandamus with respect to the trial court’s order denying their motion for summary
judgment as to the claims brought by real party in interest, John Moreland, in a suit
affecting the parent-child relationship. Relators also have filed a “Motion for Temporary
Relief,” requesting a stay of the October 15, 2019 trial of the underlying lawsuit “until
the issue of Limitations raised in the Motion for Summary Judgment is determined.”
      The motion for temporary relief is granted. See TEX. R. APP. P. 29.3; 29.5(b).
The proceedings in cause number 2018-35622 in the 507th District Court of Harris
County are stayed. The stay is effective until disposition of the pending petition for writ
of mandamus or further order of this Court.
       It is so ORDERED.

Judge’s signature:_________/s/ Julie Countiss_________
                       Acting individually


Date: October 14, 2019